Opinion by
Mr. Justice Elkin,
At the time of the filing of this bill Bishop was a resident of the borough of Chambersburg, and not of the township of Hamilton. His status as a taxpayer for the purpose of giving him standing in this proceeding is fixed as of the date when it was instituted. He is joined as a taxpayer for the purpose no doubt of having this treated as a taxpayer’s bill. But why a taxpayer’s bill when the borough school district not only has the right to act for itself but in point of fact is doing so? The school district of the borough is clothed with authority to bring suit and is asserting its power in the present proceeding. It does not strengthen the cause of the school district to add the name of an individual resident as a party. The subject-matter of this dispute concerns the school district of the borough which has ample power to protect school property under its control and to assert every legal or equitable right to which it is entitled. The board of school directors act for and represent the district not only in the conduct and supervision of the schools but in the assertion of every legal right relating to school property. If the members of the board are derelict in the performance of their duties, or act in violation of law, a taxpayer of the district may be heard to complain in a proper proceeding. No such situation is here presented. Bishop is not now a resident of, or taxpayer in, the township, and has no present standing to complain of what the board of school directors in that district did. When he was a resident of the township he did not complain and now when he has become a resident of the borough and might be incidentally benefited as a taxpayer in another school district it is too late for him to intervene to protect rights upon which he slept during all the time he was a resident of the township. He is not complaining of any action of the school board of the borough where he resides, but is at*124tempting to aid that board by lending his name as a party plaintiff. No authority is cited for such a precedent, and it is doubtful if there is any such authority, because there does not seem to be any reason or necessity for such a joinder. Whatever rights Bishop or any other taxpayer of the borougfy has, are fully protected by the action of the school board. The board of directors has full power to defend title to school property in its possession, or to recover possession of any real property belonging to the school district but which may not be in its possession. In no proper legal sense can this proceeding be considered a taxpayer’s bill and it follows as of course that Bishop was improperly joined. With Bishop eliminated as a party it remains to be determined what standing the school board of the borough has to maintain the bill. The learned court below after full consideration held it to be an ejectment bill and dismissed it with costs. We have reached the same conclusion. The case is not complicated either by parties or subject-matter. The title to the lot of ground and the schoolhouse erected thereon, located in that part of the township which was annexed to the borough is the thing in dispute. The paper title to this property is in Bossart, who is exercising the rights of ownership under his title. The school district of the borough is claiming title to this property under the annexation proceedings. The contention of the borough is that the deed to Bossart is invalid and passed no title to him. If this be true, then the title to the property was in the township at- the time of annexation and became the property of the borough school district by operation of law. It is difficult to see how a more clearly defined question of title to land could be raised. Whether the school district of the borough is in possession, or out of possession, is not now material in controversies growing out of disputed title. If in possession, the adverse clainiant can be ruled to bring his ejectment; if out of possession, ejectment will lie to settle title and recover possession. The whole question' of title can be settled in one action. Cer*125tainly, under these circumstances the remedy at law by ejectment is full, complete and adequate. We think no useful purpose can be served by a discussion of the cases relied on by the learned counsel for appellants and appellees to support the contention on one side that equity has jurisdiction and on the other that it is an ejectment bill to be tried on the law side of the court. In no decided case where the only question involved was one of disputed title, and right of possession, and no question of multiplicity of suits, or of diverse interests of several parties, or of complications arising out of the subject-matter, arose, has it ever been held that equity had jurisdiction to determine the rights of adverse claimants to land on a mere allegation of fraud as to a link in the chain of title when there was no other complication either as to parties or subject-matter. We think this is a question of disputed title, including right of possession, and should be tried on the law side of the court. The learned court below after reaching the conclusion that the bill should be dismissed proceeded to express an opinion on the merits of the case and the standing of the parties to institute further proceedings. We refrain from so doing because such an expression of opinion could only be advisory and the record as here presented would not warrant the entry of any final decree conclusive of the rights of the parties. If the parties cannot amicably settle their differences and an action of ejectment should be brought to determine the title to the school property in question, all questions affecting the validity of the conveyance to Bossart can then be raised.
Decree affirmed at the cost of appellants.